dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 09/09/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2018 was considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “temporary-warehouse installation candidate information including information on a candidate site where there is a possibility that a movable temporary warehouse is disposed among the warehouses”. There is a lack of antecedent basis for the bolded limitation. For examination purposes the limitation will be interpreted to mean “temporary-warehouse installation candidate information including information warehouses”.

Claim 1 recites “to set at least one selected from the candidate sites as a gathering area”. There is a lack of antecedent basis for the bolded limitation. For examination purposes the limitation will be interpreted to mean “to set at least one candidate site selected from candidate sites as a gathering area”.

Claim 2 recites “…with at least one of the vehicles”. There is a lack of antecedent basis for the bolded limitation. For examination purposes the limitation will be interpreted to mean “…with the vehicle”.
Claim 4 recites “…the commodity from the transport source to the transport destination with the vehicle transporting the commodities”. There is a lack of antecedent basis for the bolded limitation. For examination purposes the limitation will be interpreted to mean “…the commodity from the transport source to the transport destination with the vehicle transporting the commodity”.

Claim 5 recites “…the plurality of warehouses… with the vehicle transporting the commodities”. There is a lack of antecedent basis for the bolded limitation. For examination purposes the limitation will be interpreted to mean ““…a plurality of warehouses… with the vehicle transporting the commodity”.



Claims 3 and 6-9 are also rejected under 112b for failing to cure the deficiencies. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information, and generating a first transport plan including plans to specify the warehouse as a commodity transport source and a vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information, to set at least one selected from the candidate sites as a gathering area, and to transport the commodity from the transport source to the gathering area with the vehicle transporting the commodity; and issuing an instruction based on the first transport plan to at least one of the vehicle and the temporary warehouse”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial interactions (including business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites an information processing apparatus including an input device, a processor and an output device. These additional elements are recited at a high level of generality, and merely automates the abstract idea. Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependents claims 2-9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802).
As per claim 1, Knapp discloses a transport plan generating method using an information processing apparatus including an input device, a processor, and an output device, from the input device, the information processing apparatus being capable of acquiring (paragraph 49-51, 54-56): 
order information including a customer address that specifies a position of a transport destination (paragraph 28, 32 and 35, the database contains information on the location of the dropoff location); 
vehicle information including a vehicle name that specifies a vehicle and current address information that specifies a current address of the vehicle (paragraph 21, 24, 35 and 75, the system keeps track of the where the vehicles are located as well as the type of vehicle (i.e. a van, a tractor, a semi-trailer); 
warehouse information including warehouse address information that specifies a current address of the warehouse (paragraph 32, 35 and 37, the location of the pickup location which could be fulfillment centers or other locations is maintained in the system); 
temporary-warehouse installation candidate information including information on a candidate site where there is a possibility that a movable temporary warehouse is disposed among the warehouses (paragraph 26-27, 32, 38, 42-43, 84, 112-113, the system maintains the location of exchange location where a vehicle can be to act as a temporary warehouse for other vehicle to receive items from), 44the method comprising: 
executing, using the processor, processes of receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information (paragraph 22, 33-34, 105-111, when creating a transport route, the system takes into consideration, the drop-off location, items to be picked up, the location of the vehicles and warehouses), and
 generating a first transport plan including plans to specify the warehouse as a commodity transport source and a vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information, to set at least one selected from the candidate sites as a gathering area, and to transport the commodity
issuing an instruction based on the first transport plan to at least one of the vehicle and the temporary warehouse from the output device (paragraph 22, 48 and 66, instructions are given to the two vehicles in order to meet at the exchange location).
However, Knapp does not disclose but Yonezawa discloses order information including a commodity name that specifies a commodity to be transported (paragraph 32); warehouse information including a warehouse name that specifies a warehouse, in which the commodity is stored (paragraph 32); inventory information including information on the commodity stored in the warehouse corresponding to the warehouse name (paragraph 32); receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information (paragraph 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Yonezawa in the teaching of Knapp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Knapp discloses wherein the first transport plan includes a plan to transport the commodity from the gathering area to the transport destination with at least one of the vehicles (paragraph 28, 37, 67, 78 and 95).
As per claim 3, Knapp discloses wherein the first transport plan includes a plan to move the temporary warehouse to the gathering area (paragraph 19, 28, 37, 67, 76, 132, instructions are given to the vehicle to be at an exchange location).
As per claim 4, Knapp discloses executing a process of generating a second transport plan including plans to specify the warehouse as a commodity transport source and a vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodities; and comparing a cost of the first transport plan with a cost of the second transport plan to adopt a transport plan with a low cost (paragraph 35-40, the transport route is optimized by finding different exchange location to find the least costly transport route).
As per claim 5, Knapp discloses executing the process of generating the first transport plan when there are the plurality of warehouses as commodity transport sources; and executing a process of generating a second transport plan including plans to specify the warehouse as a commodity transport source and a vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodities, instead of the process of generating the first transport plan when the warehouse is single as the commodity transport source (paragraph 35-40, the transport routes can have multiple pickup locations (fulfillment centers). Second routes are generated during the optimization process in order to find the least costly option).
As per claim 6, Knapp discloses wherein the warehouse information enables to distinguish the temporary warehouse from warehouses which are not the temporary 
As per claim 7, Knapp discloses wherein the temporary-warehouse installation candidate information includes information on an address of the candidate site and a schedule to use the candidate site (paragraph 35, 66, 80 and 84, location of the exchange location are stored as well as how long the vehicles can use the exchange location for is determined).
As per claim 8, Knapp discloses executing a process of generating a second transport plan including plans to specify the warehouse as a commodity transport source and a vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodities; and based on the second transport plan, generating operation instruction information of the temporary warehouse having data items for defining a start time that is a time at which the temporary warehouse starts to operate and an operation of the temporary warehouse indicating an operation that starts from the start time, corresponding to a temporary warehouse name for specifying the temporary warehouse (fig. 3, paragraph 40, 66, 84, 89, 98 and 124, transport routes are generated with exchange location and hours the transient warehouse is supposed to stay an exchange location is determined).
As per claim 9, Knapp discloses wherein the temporary warehouse is at least one selected from a vehicle, a railroad vehicle, a transport machine, and a cargo ship (paragraph 89 and 132).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802), as disclosed in the rejection of claim 1, in further view of Compton (US 7, 702, 545).
As per claim 7, Knapp discloses wherein the temporary-warehouse installation candidate information includes information on an address of the candidate site (paragraph 35, 66, 80 and 84).
However, Knapp in view of Yonezawa does not disclose but Compton discloses a schedule to use the candidate site (Col. 13, ln 17-33, the hours of operations of exchange location between a buyer and seller are stored in the database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Compton in the teaching of Knapp and Yonezawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628